





AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
 
1
2
2. AMENDMENT/MODIFICATION NO
3. EFFECTIVE DATE
4. REQUISITION/PURCHASE REQ. NO
5. PROJECT NO. (if applicable)
54
See Block 16C
N/A.
 
6. ISSUED BY
CODE
ASPR-BARDA
7. ADMINISTERED BY (if other than Item 6)
CODE
ASPR-BARDA02
ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201




ASPR-BARDA
330 Independence Ave, SW, Rm G640
Washington DC 20201
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
 
(x)
9A. AMENDMENT OF SOLICITATION NO.


CHIMERIX, INC. 1377270
CHIMERIX, INC. 2505 MERIDIAN P
2505 MERIDIAN PKWY STE 340
DURHAM NC 277135246
 
 
 
 
9B. DATED (SEE ITEM 11)
 
 
 
x
10A. MODIFICATION OF CONTRACT/ORDER NO.
 
HHSO100201100013C
 
 
10B. DATED (SEE ITEM 13)
 
02/16/2011
CODE
1377270
FACILITY CODE
 
 
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
¨   The above numbered solicitation amended as set forth in Item 14. The hour
and date specified for receipt of Offers ¨ is extended ¨ is not extended
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing 
Items 8 and 15, and returning _____________ copies of the amendment: (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By
separate letter or telegram which includes a reference to the solicitation and
amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT 
THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE
SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by 
virtue of this amendment you desire to change an offer already submitted, such
change may be made by telegram or letter, provided each telegram or letter
makes 
reference to the solicitation and this amendment, and is received prior to the
opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (if required)
N/A.
 
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT 
ORDER NO. IN ITEM 10A.
 
X
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office,
appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR
43 103(b)
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
D. OTHER (Specify type of modification and authority)
E. IMPORTANT   Contractor ý is not ¨ is required to sign this document and
return ____________________ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: 33-0903395
DUNS Number: 121785997
A. The purpose of this no cost unilateral modification is to incorporate the
following 
changes into the contract :
1. The Contracting Officer's Representative (COR) is hereby changed from
Claiborne Hughes 
to Danielle M. Turley.
2. The total amount, scope and period of performance of all other CLINs that are
currently 
being performed under the contract remain unchanged. This modification does not
exercise 
any unexercised Option CLINs under the contract and does not authorize any
performance of 
Continued . . .
Except as provided herein, all terms and conditions of the document referenced
in Item 9 A or 10A, as heretofore changed remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
 
ETHAN J. MUELLER
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED


/s/ Michael Alrutz
   
   (Signature of person authorized to sign)
12/3/18


/s/Ethan J. Mueller
   
   (Signature of Contracting Officer)
11/27/18
NSN 7540-01-152-8070
Previous edition unusable
 
STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243





--------------------------------------------------------------------------------






CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
PAGE OF
HHSO100201100013C/0054
2
2
NAME OF OFFEROR OR CONTRACTOR
CHIMERIX, INC. 1377270
ITEM NO.
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
(A)
(B)
(C)
(D)
(E)
(F)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NSN 7540-01-152-8067   OPTIONAL FORM 336 (4-86) 
   Sponsored by GSA 
   FAR (48 CFR) 53.110





